Case 2:21-cv-11036-LVP-DRG ECF No. 1-2, PageID.8 Filed 05/06/21 Page 1 of 9




                     EXHIBIT A
     ~        ~          Case 2:21-cv-11036-LVP-DRG
                                                 OriginalECF
                                                         - CourtNo. 1-2, PageID.9
                                                                                2nd Filed  05/06/21 Page 2 of 9
                                                                                    Copy - Plaintiff
Appr.oved, SCAO
                                                           1st Copy- Defendant                     3rd Copy -Return

               STATE OF MICHIGAN                                                                                         CASE NO.
              THIRD JUDICIAL CIRCUIT                                    SUMMONS                                         21-002260-NF
                         WAYNE COUNTY                                                                              Hon.Martha M. Snow
Court address : 2 Woodward Ave., Detroit MI 48226                                                                        Court telephone no.: 313-224-6889
    PlaintifPs name(s), address(es), and telephone no(s)                                 Defendant's name(s), address(es), and telephone no(s).
    SPANN, ELIJAH DEQUON                                                     v           EMPIRE FIRE AND MARINE INSURANCE COMPANY


    Plaintiff's attorney, bar no., address, and telephone no

    Fand Shuja Haque 78252
    15565 Northland Dr Ste 202E
    Southfield, MI 48075-5358

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

    Domestic Relations Case
     ❑  There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
        members of the person(s) who are the subject of the complaint.
     ❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
        family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
       (form MC 21) listing those cases.
     ❑ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
        or family members of the person(s) who are the subject of the complaint.

    Civil Case
     ❑    This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
     ❑    MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
          complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
     ❑    There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
     ❑    A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

           been previously filed in ❑ this court, ❑                                                                           Court,

          where it was given case number                              and assigned to Judge

          The action ❑ remains       ❑ is no longer pending.


         Summons section completed by court clerk.                       SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
   copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
          this state).
    3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
       complaint.
    4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
        you fully participate in court proceedings, please contact the court immediately to make arrangements.


    Issue date                                                 Expiration date"                      Court clerk
    2/18/2021                                                  5/20/2021                             Carlita McMiller

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
'This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

    MC 01 (9/19)                     SUMMONS                                 MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
             IAL
                   c~~
           ~. .
r
 . ...    ..       Case 2:21-cv-11036-LVP-DRG ECF No. 1-2, PageID.10 Filed 05/06/21 Page 3 of 9
                                                                                                                          SUMMONS
                                                                                                         Case No. :   21-002260-NF

                                                                PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.


                                        CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE


               ❑     OFFICER CERTIFICATE                                 OR               ❑      AFFIDAVIT OF PROCESS SERVER

I certify that I am a sheriff, deputy sheriff, bailiff, appointed                  Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2]), and                      adult, and I am not a party or an officer of a corporate party
that: (notarization not required)                                                  (MCR 2.103[A]), and that:         (notarization required)

❑   I served personally a copy of the summons and complaint.

❑   I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
    together with
                           List all documents served with the Summons and Complaint



                                                                                                                            on the defendant(s):

Defendant's name                                     Complete address(es) of service                    I Day, date, time




❑   I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
    have been unable to complete service.

Defendant's name                                     Complete address(es) of service                    I Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
information, knowledge, and belief.


Service fee            Miles traveled     Fee                                 Signature
$                      $                  $

Incorrect address fee Miles traveled      Fee       Total fee                 Name (type or print)
$                                         $         $
                      $
                                                                              Title
Subscribed and sworn to before me on                                                                                        County, Michigan.
                                                  Date
My commission expires:                                      Signature:
                               Date                                                 Deputy court clerk/Notary public

Notary public, State of Michigan, County of

                                                       ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with
                                                                                                             Attachments
                                                                    on
                                                                                      Day, date, time

                                                                    on behalf of
Case 2:21-cv-11036-LVP-DRG ECF No. 1-2, PageID.11 Filed 05/06/21 Page 4 of 9




                                STATE OF MICHIGAN

               IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

ELIJAH DEQUON SPANN,

      Plaintiff,                                    Case No. 21-    -NF
                                                    Hon.
vs.

EMPIRE FIRE AND MARINE
INSURANCE COMPANY,

      Defendant.


 HAQUE LEGAL, PLC
 Fand Haque (P78252)
 Ahmad Berry (P84541)
 15565 Northland Drive, Ste. 202E
 Southfield, MI 48075
 (248) 996-9954; (313) 989-416o
 fand@haquelegal.com
 ahmad@haquelegal.com
 nicole@haquelegal.com



                    There is no other pending or resolved civil
                    action arising out of the same transaction or
                    occurrence as alleged in the Complaint.

                                   /s/ Fand Hague
                                 Fand Haque (P78252)


                                     COMPLAINT

       NOW COMES, Plaintiff, ELIJAH DEQUON SPANN by and through their counsel,

HAQUE LEGAL, PLC, by FAHD HAQUE and AHMAD BERRY, and for their Complaint

in the above-captioned matter states as follows:
Case 2:21-cv-11036-LVP-DRG ECF No. 1-2, PageID.12 Filed 05/06/21 Page 5 of 9




                          PARTIES AND JURISDICTION

  1. Plaintiff, ELIJAH DEQUON SPANN, (from now on "ELIJAH SPANN") at all

     relevant times hereto, is a resident of the City of Detroit, County of Wayne, State

     of Michigan.

  2. Defendant, EMPIRE FIRE AND MARINE INSURANCE COMPANY (from now on

     referred to as "EMPIRE FIRE AND MARINE"), conducts as a regular and

     systematic part of its business in Wayne County, State of Michigan.

  3. The jurisdiction exists in this court because of an automobile collision that

     occurred on or about 07/29/2019, at or near Conant Street and Belmont Street

     within the limits of the City of Hamtramcic, County of Wayne, State of Michigan.

  4. The amount in controversy exceeds Twenty-Five Thousand ($25,000.00) Dollars,

     exclusive of interest, costs, and attorney fees.

  5. The venue is appropriate in this Court according to MCL 600.1629.

    COUNT I- BREACH OF CONTRACT CLAIM AGAINST DEFENDANT,
         ElVIPIRE FIRE AND MARINE INSURANCE COMPANY,
                        FOR FAILURE TO PAY
      NO-FAULT PERSONAL PROTECTION INSURANCE BENEFITS

  6. Plaintiff incorporates by reference all the allegations as set forth above.

  7. On or about 07/29/2019, Plaintiff, ELIJAH SPANN, was the driver of a 2019
     Chevrolet Malibu, bearing license plate number DZD22o4, and was traveling

     northbound on Conant Street at or near Conant Street and Belmont Street in

     Detroit, Michigan.

  8. At that same and place, a negligent driver, Qixian Kuang, was operating a 2004

     Toyota Corolla, bearing license plate DWL7149, and was heading eastbound on
Case 2:21-cv-11036-LVP-DRG ECF No. 1-2, PageID.13 Filed 05/06/21 Page 6 of 9




     Belmont Street and disregarded a posted stop sign; thereby causing a broadside

     collision to occur negligently.

  9. Plaintiff was insured under provisions of a contract for No-Fault Insurance with

     Defendant, EMPIRE FIRE AND MARINE and under the provisions of said

     insurance policy and in accordance with the provisions of the No-Fault Insurance

     Act (No-Fault Act), MCL 5oo.3io1 et se~c, Defendant, EMPIRE FIRE AND

     MARINE, became obligated to pay No-Fault benefits for Plaintiff.

  lo. Under the terms and conditions of the automobile insurance policy, the Defendant

     became obligated to pay to, or on behalf of, the Plaintiff certain expenses or losses

     if the Plaintiff sustained bodily injury or death in an accident arising out of the

     ownership, operation, maintenance, or use of a motor vehicle.

  il. That on or about 07/29/2019, in Wayne County, Michigan, the Plaintiff sustained

     accidental bodily injuries within the meaning of the Defendant's policy and the

     statutory provisions of MCL 500.3105. The Plaintiffs injuries include but are not

     limited to the brain, head, neck, cervical spine vertebrae fracture, right shoulder

     rotator cuff tear requiring surgery, left shoulder right hip, left hip, right knee, left

     knee, low back, as well as all other damages, injuries, and consequences that are

     found to be related to the automobile accident that develops during the course of

     discovery, requiring medical treatment and significant rehabilitation.

  12. As a result of the subject accident, the Plaintiff has incurred the following:

         a. Allowable expenses consisting of all reasonable charges incurred for
            reasonably necessary products, services and accommodations for Plaintiff s
            care, recovery, and rehabilitation according to MCLA 500.30171(1);
         b. Work loss as provided by MCLA 500.3107(1)(b), MSA 13107[1][b];
         c. Reasonable and necessary replacement services according to MCLA
            500.31o7(c); and
Case 2:21-cv-11036-LVP-DRG ECF No. 1-2, PageID.14 Filed 05/06/21 Page 7 of 9




          d. Personal protection benefits following the applicable No-Fault provisions,
             including but not limited to, interest on overdue benefits, attorney fees,
             attendant care, prescriptions, and mileage reimbursement according to
             MCLA 500.3142 and MCLA 5oo.3io7.

   13.The Defendant discontinued or unreasonably denied payment to the Plaintiff for

      all or part of the aforementioned personal protection insurance benefits following

      the applicable law and contract provisions, even though said request has been

      made and said Defendant is lcnowledgeable of the claim and has received

       reasonable proof of the facts and the amount of the loss sustained by Plaintiff for

       more than 3o days.

   14.The refusal to pay benefits violates MCL 500.3142, et se~c, thereby necessitated the

       institution of this lawsuit, and subjects the Defendant to damages available under

      said statute.

      WHEREFORE, Plaintiff, ELIJAH DEQUON SPANN, respectfully requests that

this Honorable Court enter a judgment in their favor and against the Defendant, EMPIRE

FIRE AND MARINE INSURANCE COMPANY for damages above $25,000.00, plus No-

Fault statutory damages including, but not limited to statutory costs, interest, and

attorney fees.

             COUNT II- AGGRAVATION OF PRE-EXISTING CONDITION

   15. Plaintiff adopts and incorporates by reference paragraphs i through 14, as though

       fully set forth herein.

   16.Should it be determined that the Plaintiff previously suffered from any of the

       conditions above, then, in that case, the Plaintiff alleges that the accident above as

       hereinbefore set forth, aggravated, accelerated, or precipitated the injuries alleged

       herein.
Case 2:21-cv-11036-LVP-DRG ECF No. 1-2, PageID.15 Filed 05/06/21 Page 8 of 9




      WHEREFORE, Plaintiff, ELIJAH DEQUON SPANN respectfully requests that this

Honorable Court enter a judgment in their favor and against the Defendant, EMPIRE

FIRE AND MARINE INSURANCE COMPANY, for damages above $25,000.00, plus No-

Fault statutory damages including, but not limited to statutory costs, interest, and

attorney fees.

                                                   Respectfully Submitted,

                                                   HAQUE LEGAL, PLC


                                                   By: /s/ F" Haq~
                                                   Fand Haque (P78252)
                                                   Ahmad Berry (P84541)
                                                   Attorneys for Plaintiff
                                                   15565 Northland Drive, Ste. 202E,
                                                   Southfield, MI 48075
                                                   (248) 996-9954; (313) 989-416o
                                                   fand@haquelegal.com
Dated: February 18, 2021                           ahmad@haquelegal.com
                                                                                       Case 2:21-cv-11036-LVP-DRG ECF No. 1-2, PageID.16 Filed 05/06/21 Page 9 of 9

                               Haque Legal, PLC
             R                15565 Northland Drive, Ste. 202E                                                                                                                                                    ST
                                                                                                                                                                                                                     ME PAID
                               Southfield, MI48a75                                                                                                                                                          E 20DALEE
                                                                                                                                                                                                            AMOUNT21
                                                                                                          7019 1640 0006 0854 01i77                                                        1000 ~
                                                                                                                                      _ — — ----     --     —                                       48823     $ 7 ■V 5
                                                                                                                                                                                                            R2305K136674-g4




                                                                                                                                                                              v
                                                                                                                      Cor~v             ~u~"~o1       Scc vk' Cc        Co`"P" ~ J
                                                                                                                            ~`~                    ~ GS ~   ~   c c~   ~ S~t~ ~L   $ 0 0
                                                                                                                                       oo
                                                                                                                                                                          8A3
                                                                                                                              E,cc.Sl Lctnsitc'9 , 011 L`2




                                                                                                                               w-

     =~'~w-.._~•~"'r=_'~,,,...^~„~=-"'"_~."-~,...,~,~:~^"`                             '           ~w,~_~             „~~,.~~"
     --=F    .~    ~_                          ~,,:xa-       ~.,.•~; ~.s•^~             .             _           .
    '`— ~~s:~.
            ~ .~""
                _y                 ~~        : ~~•°~—'~. __l ... ~~"~                       T   ;~~~: ~~~~~ ~~ v 113 Cm
                                                                                       --             Di;a;41             4-i4vll
 . .-         .""".      v.~,~-~.,,~_ -.~.,-- _t;e...--,.•., -"~.." ;.,,;;:'.'--...•..,,~~            .-:~::"'~"`,•,yl --`r'~
  -     - ---'""~~.:-e-,~~                      .~~.--..; ~``-==~• .::o~..-:-.~ ----~.;'. ...~,-a._.,=: r_
                                      ;_,:.:::;X' -`
            ,_:_-.;~-s'' . : -                             ` -.".w::;,.~.rr-~'"              .,_,y,~,~'"'u              =--.;~_,.~-
                               _:.•.~:::~~'•:.' ,~,w~-,,.~.^                                            =:w.~.....:..~.,~y.,
' • .., . .. ^:;~,~"~'~~"'~. .. .                         -•-..._.           ,a~~~-=-:.,?- ~
                                          -                   . :~~•'                    -
